Citation Nr: 0844595	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  08-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, to include arthritis.

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a back injury.

3.  Entitlement to service connection for a left leg 
disorder, to include as secondary to a back injury.

4.  Entitlement to service connection for a left foot 
disorder, to include as secondary to a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge in a an August 2008 Board hearing. A 
transcript is of record.


FINDINGS OF FACT

1.  Residuals of a back injury, to include arthritis, were 
not manifested during service or to a compensably disabling 
degree within one year of separation from active duty 
service.

2.  A left hip disorder was not caused or aggravated by 
active duty service or by a service-connected disability.

3.  The veteran does not have a current diagnosis of a left 
leg disorder.

4.  A left leg disorder was not caused or aggravated by 
active duty service or by a service-connected disability.

5.  A left foot disorder was not caused or aggravated by 
active duty service or by a service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of a back injury, to include arthritis, were 
not incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008). 

2.  The criteria to establish service connection for a left 
hip disorder, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008). 

3.  The criteria to establish service connection for a left 
leg disorder, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008). 

4.  The criteria to establish service connection for a left 
foot disorder, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2007. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, the January 2007 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, hearing testimony and lay statements from a former 
service member and the veteran, are associated with the 
claims file. Additionally, the veteran was afforded VA 
examinations. See Charles v. Principi, 16 Vet. App. 370 
(2002) ((Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claims

Service Connection; In General

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond  
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet.  
App. 498 (1995). 

Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Residual of a Back Injury; and Left Hip and Foot Disorders.

The veteran seeks service connection for residuals of a back 
disability, to include arthritis, and for left hip and foot 
disabilities, to include as secondary to a back injury, 
stating that an engine motor fell on him during service. 
Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of injuries to the back, 
left hip, or left foot. The veteran indicated that he worked 
on engine motors while in service and his military occupation 
specialty (MOS) as indicated on his DD214, was general 
electrician's mate. The veteran also reported in a November 
2003 written statement that he manned a 5-inch gun turret 
during his term of service in support of his claim of 
entitlement to service connection for hearing loss. 

In treatment records submitted by Nebraska Orthopedic and 
Sports Medicine, the veteran reported in July 2002 that he 
had been on his feet "a lot" and over the years, the pain 
had progressed. The examiner diagnosed the veteran with 
advanced osteoarthritis of both hips, left worse than right. 
The veteran subsequently underwent a left hip replacement. 

In an April 2007 letter, Dr. DDS, a chiropractor, stated that 
he first saw the veteran in December 1989 for right side low 
back pain which radiated down into the right leg. Dr. DDS 
stated that through the years, the veteran was seen at 
different intervals and reported there would be extended 
periods of time during which no care was required and periods 
of time where his condition would become exacerbated and he 
would have considerable symptoms. Dr. DDS stated the last 
time he treated the veteran was February 1999, approximately 
eight years ago.

In January 2008, Dr. CE, a chiropractor, submitted a letter 
stating he reviewed the available service treatment records, 
VA treatment and examination records, and he considered it as 
likely as not that the veteran's current back problems were 
due to his military service and work around motors and heavy 
equipment repair. Dr. CE stated the veteran self-reported an 
injury to his hip, leg, and foot, and opined the "current 
problems [were] of the type that could be caused by such an 
injury in that manner."

In a March 2008 VA neurological consultation treatment 
record, after a review of a magnetic resonance imaging (MRI) 
examination, the examiner diagnosed the veteran with moderate 
degenerative osteoarthritis; minor disc bulging of L4-5 and 
L5-S1; left-side foraminal stenosis at L4-5; and moderate 
stenosis at L4-5. The examiner opined that a large part of 
the veteran's back pain was related to deconditioning brought 
on by chronic use of a back brace. 

The veteran underwent a VA examination in May 2008. The 
veteran reported that while in service, a large motor fell on 
his left lower extremity, which caused him to fall on his 
left side, and "pop" his back. The examiner diagnosed the 
veteran with a mechanical low back strain. X-ray studies 
indicated no identifiable traumatic injuries of the left 
foot. The examiner diagnosed the veteran with an old 
contusion to the left foot with an ongoing small muscle 
strain. The veteran was also diagnosed with bursitis of the 
left hip with a previous left hip replacement and a strain of 
the left knee. The examiner opined that he would be resorting 
to speculation whether the veteran's specific claimed issues 
were due to the old motor injury, because advanced 
degenerative changes were found in a generalized fashion, in 
which natural progression of disease with age could 
contribute. The examiner stated it would be medically 
impossible to relate these to a specific injury (as compared 
to progression of disease over the years). 

The Board initially notes that in a June 2008 VA Form 646, 
the veteran's representative "strongly" contends that the 
May 2008 VA examination was inadequate with insufficient 
bases and rationale. However, this complaint is not made with 
any specificity as to any problems associated with the 
examination. The Board concludes a new VA examination is not 
warranted and under the circumstances, the request for an 
additional examination or opinion would constitute no more 
than a fishing expedition to determine if there might be some 
unspecified information which could possibly support the 
claims. See also Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

As to the opinions of medical examiners, it is the Board's 
fundamental responsibility to evaluate its probative value 
based on examination into a range of factors. Owens v. Brown, 
7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (Observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating a medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight); Swan v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that it is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran, and that a 
claimant's report must be examined in light of the evidence 
of record).  

The Board finds limited probative value in the January 2008 
statement of Dr. CE  that it was at least as likely than not 
that the veteran's back, left hip or left foot problems were 
due to an injury in service. Although Dr. CE stated he 
reviewed the veteran's service treatment records, which show 
no evidence of any back, hip and foot injury, all indications 
from the examination are that the examiner relied on the 
history provided by the veteran. Dr. CE stated the veteran 
self-reported the injuries to his hip, leg, and foot, and 
concluded "current problems [were] of the type that could be 
caused by such an injury in that manner." The Board finds 
that this opinion is expressed in terms too speculative to 
have significant probative value. 38 C.F.R. § 3.102 provides 
that service connection may not be based on a resort to 
speculation or even remote possibility. See Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed speculative); 
See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship). Additionally, the May 2008 VA examiner stated 
to conclude the veteran's current disorders were related to 
service would require a resort to speculation and that it was 
medically impossible to relate a current disorder to a 
specific injury in service.

Further, there is no evidence of continuity of 
symptomatology. The first notation of back, hip and foot 
injuries associated with the record is dated in 2007, in a 
claim for service connection, approximately 48 years after 
the veteran's final separation date. Medical evidence of 
record indicates Dr. DDS saw the veteran as early as 1998 for 
back pain, approximately 40 years after service. This gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

While WRG, who submitted a "buddy statement," and the 
veteran maintain that he has residuals of a back injury, left 
hip and foot disabilities as a result of his service, as lay 
persons without the appropriate medical training and 
expertise, they are not competent to provide a probative 
opinion on a medical matter. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). 

Finally, the veteran alleges that his current left hip and 
foot disorder, are also secondary to the residuals of a back 
injury that he incurred in service. However, secondary 
service connection can only be established after a finding 
that there is an underlying service-connected disability. See 
38 C.F.R. § 3.310. Since the veteran is not service-connected 
for residuals of a back injury, secondary service connection 
cannot be established for any disabilities related to 
residuals of a back injury. 

As the disposition of these secondary service connection 
claims is based on the law, and not on the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
As a consequence, service connection on a secondary basis for 
a left hip and left foot disorder is not warranted by law. 38 
C.F.R. § 3.310(a)(b).

After carefully considering the record on any basis (e.g., 
direct, presumptive or secondary) of service connection, the 
Board finds that the medical evidence does not show an 
etiological relationship between the veteran's current back, 
left hip and foot disorders, and any incident of his active 
duty service. Thus, the claims will be denied.

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claims for service connection 
for back injury, to include arthritis; and a left hip and 
left foot disorder, to include as secondary to a back injury 
and the benefit-of-the-doubt rule is not for application. 
38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 
(1990).

Left leg disorder, to include as secondary to a back injury.

The veteran seeks service connection for a left leg disorder, 
to include as secondary to a back injury. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a left leg disorder.

There are no medical records associated with the claim file 
that indicated a diagnosis of a left leg disability.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed. The evidence in this case 
shows no evidence of the existence of a left leg disorder and 
denial of the claim is warranted on the basis that there is 
no current disability, i.e., there is no left leg disorder. 
With the absence of a current diagnosis, the evidence cannot 
establish a causal connection between the claimed disability 
and service. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The appeal is denied.













(CONTINUED NEXT PAGE)



ORDER

Service connection for residuals of a back injury, to include 
arthritis, is denied.

Service connection for a left hip disorder, to include as 
secondary to a back injury is denied.

Service connection for a left leg disorder, to include as 
secondary to a back injury is denied.

Service connection for a left hip disorder, to include as 
secondary to a back injury is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


